K&L GATES LLP State Street Financial Center One Lincoln Street Boston, Massachusetts 02111 October 22, 2013 VIA EDGAR Securities and Exchange Commission Washington, DC20549 Re: Evanston Alternative Opportunities Fund Registration Statement on Form N-2 (333-, 811-22904) Ladies and Gentlemen: Transmitted electronically with this letter for filing pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), and the Securities Act of 1933, as amended (“1933 Act”), on behalf of Evanston Alternative Opportunities Fund (the “Fund”), is the Fund’s registration statement on Form N-2 (the "Registration Statement"), relating to the Fund’s establishment as a registered investment company.The Fund has filed electronically a Notification of Registration on Form N-8A in conjunction with this filing. The Fund is a newly-organized, closed-end management investment company, which intends to make a public offer of securities upon effectiveness of the Registration Statement pursuant to the 1933 Act.The Registration Statement transmitted with this letter contains conformed signature pages, the manually executed originals of which are maintained at the offices of the Fund.Appropriate filing fees have been wired to the EDGAR system, as reflected in the Registration Statement. The Fund’s investors must meet the eligibility criteria established in the Registration Statement.Despite registration of securities under the 1933 Act, the Fund requires investors to meet the qualifications currently stated in Rule 501(a) under the 1933 Act. The Fund’s investment objective is to seek attrackive long-term risk adjusted returns. The Fund invests substantially all of its assets in pooled investment vehicles globally in various strategies including: long/short equity strategies, event driven strategies, relative value strategies and global asset allocation strategies. The Fund will operate in compliance with Subchapter M of the Internal Revenue Code of 1986, as amended.The disclosure in the Fund’s prospectus and statement of additional information is substantially similar to other such registered funds of hedge Securities and Exchange Commission Page 2 funds.In addition, the disclosure in the Fund’s Registration Statement regarding fund operations, such as tender offers and hedge fund valuation, does not deviate from the disclosure of other registered funds of hedge funds. The Fund desires to commence the public offering of its common shares as soon as possible.The Fund will file pre-effective amendments registering securities and responding to any SEC staff comments prior thereto. *** Any questions or comments should be directed to the undersigned at 617.261.3246 or Michael S. Caccese at 617.261.3133. Sincerely, /s/ Clair E. Pagnano Clair E. Pagnano
